department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service rs p o box i cincinnati oh legend x street dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you are an unincorporated association that was formed to maintain a private road that is the common driveway to four homes x is a private road that the homeowners are obligated to maintain because the town will not x requires plowing and sanding every winter you had previously found vendors willing to invoice the individual homeowners one-fourth of the cost of maintenance each season this is no longer an option so you set up an account that could be a single payer to a service provider who could maintain the road in addition to snow plowing this account may be used for other maintenance work in the future if a future vendor requires a single payer your organizing document titled x association account for paying plowing costs for the common drive states that in order to retain your current snow plowing vendor you needed to move to a single-bill single- payer system for the common drive your organizing document also states that if any household sells its property on x it will receive a return of its capital unused plowing funds unused reserve and contribution toward the minimum account balance the four homeowners along x make up your governing body to be a member of your association one must own a home accessed by the common drive each of the four homes on the common drive has one vote in the association letter rev catalog number 47628k your revenue is from fee assessments from members each member has contributed an equal share to cover the maintenance_costs for the common driveway and administrative costs of your organization law sec_501 of the internal_revenue_code the code provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements in revrul_72_102 1972_1_cb_149 an organization that was formed to preserve the appearance of a housing development and to maintain streets sidewalks and common areas for use of the residents in the development was determined to qualify for exemption under sec_501 of the internal_revenue_code revrul_74_99 1974_1_cb_131 describes the circumstances in which a homeowners’ association may qualify for exemption under sec_501 of the internal_revenue_code the ruling states that three elements must be satisfied it must serve a ‘community’ which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_75_199 1975_1_cb_160 describes a nonprofit organization that restricts its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provides sick benefits to members and death_benefits to their beneficiaries the organization’s income is derived principally from membership dues since the benefit from the organization was for its members and there was only minor and incidental benefit to the community as a whole the organization did not qualify for exemption from federal_income_tax under sec_501 of the code revrul_80_63 1980_1_cb_116 clarifies revrul_74_99 1974_1_cb_131 it provides answers to specific questions as to whether the conduct of certain activities will affect the exempt status under sec_501 of the internal_revenue_code of otherwise qualifying homeowners’ associations the ruling states that the term ‘community’ does not embrace a minimum area or a certain number of homeowners letter rev catalog number 47628k a homeowners’ association may not receive an exemption if it represents an area that is not a community and it restricts the use of its recreational facilities to only members of the association an affiliated recreational organization operated totally separate from the homeowners’ association may be exempt so long as there is no benefit flowing back to any member and a homeowners’ association cannot own and maintain parking for the sole use of its members if it is not a community application of law you are not described under sec_501 of the code because you are not operated exclusively for the promotion of social welfare you were formed to provide maintenance of a common driveway for the benefit of your members per sec_1_501_c_4_-1 you are not operated exclusively for the promotion of social welfare since you provide maintenance of a common driveway for the benefit of your members therefore you do not promote the common good and general welfare of the people of the community you are not like the organization in revrul_72_102 you were formed to collect fee assessments from members and maintain a road that the members of your organization are responsible for maintaining the road you maintain is accessed by the public only to reach the four members who own homes along the road your activities are therefore for the benefit of the members and not for the community as a whole furthermore you are not like the organization in revrul_74_99 you were formed to maintain a road for the benefit of your members who each pay fees to cover the cost of maintenance of the road and administrative fees for your organization your organization was therefore formed to benefit the members and any benefit to the community as a whole is incidental also as defined in revrul_80_63 your organization is made up of four members and does not meet the requirements for a community as stated in revrul_74_99 based on the information provided you are like the organization in revrul_75_199 your membership is limited to the property owners along x and your only income is from fee assessments from members your income is used to provide direct benefits to members and your earnings inure to the benefit of the members the benefit to the larger community is minor and incidental conclusion based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the internal_revenue_code because you are not organized and operated exclusively for the promotion of social welfare accordingly you do not qualify for exemption under sec_501 of the internal_revenue_code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47628k e e e e e acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
